Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed June 18, 2021 is approved.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis DeFino Jr. on June 18, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Ameded). A substrate processing apparatus comprising: a boat configured to hold a plurality of substrates while the substrates are arranged in a horizontal posture with centers thereof aligned at a predetermined interval in a vertical direction; a heat insulator disposed beneath the boat; a reaction tube formed in a cylindrical shape with an upper end closed and a lower end open and defining a process chamber containing a processing region in which the boat is disposed and a adiabatic region in which the heat insulators are disposed; a flange formed on a lower end of the reaction tube; a gas supply space protruding outwardly from a side wall of the reaction tube and extending in a vertical direction; a gas exhaust space protruding outwardly from a side wall of the reaction tube so as to face the gas supply space and extending in a vertical direction; a exhaust partition portion that serves as a partition between the reaction tube and the gas exhaust space and constitutes a part of a side wall of the reaction tube; 
Claim 2. (Previously Presented). The substrate processing apparatus according to claim 1, further comprising a heater having a cylindrical shape in which the reaction tube is disposed, wherein a lower end of the heater is positioned between the lower and upper end of the adiabatic region.
Claim 3. (Currently Amended). The substrate processing apparatus according to claim 1, wherein the second exhaust port is formed in a rectangular shape and structured to avoid stagnation or retention of the process gas and the purge gas in the exhaust buffer.
4. (Previously Presented). The substrate processing apparatus according to claim 1, the second exhaust port faces at least a part of the third exhaust port.
5. (Previously Presented).The substrate processing apparatus according to claim 1, wherein the first exhaust port comprising a plurality of rows of openings disposed from a lower portion to an upper portion of the processing region.
6. (Previously Presented). The substrate processing apparatus according to claim 5, wherein at least one of the rows of openings has a width that is substantially the same as a width of the gas exhaust space.
7. (Previously Presented). The substrate processing apparatus according to claim 1, wherein the heat insulator comprises a plurality of reflection plates or a plurality of heat insulating plates stacked.

9. (Currently Amended). The substrate processing apparatus according to claim 1, further comprising a plurality of horizontally elongated supply slits formed in a supply partition portion that serves as a partition between the reaction tube and the supply space and constitutes a part of a side wall of the reaction tube, from a lower portion to an upper portion of the processing region, the supply slits are configured to supply a process gas to the processing region.
10. (Previously Presented). The substrate processing apparatus according to claim 2, further comprising: a manifold configured to support the flange, the manifold having an opening at a lower end thereof; a furnace lid capable of hermetically closing the opening of the manifold; and a rotation mechanism configured to rotate the boat, the rotation mechanism being disposed on the opposite side of the process chamber of the furnace lid, wherein the purge gas supply portion is connected to the rotation mechanism, and supplies the purge gas upward from a lower portion of the adiabatic region.
11. (Previously Presented). The substrate processing apparatus according to claim 9, wherein the first exhaust port includes a plurality of horizontally elongated exhaust slits disposed from a lower portion to an upper portion of the processing region.
12. (Previously Presented). The substrate processing apparatus according to claim 9, wherein the nozzle is configured to supply a plurality of kinds of process gases and an inert gas to the processing region, the nozzle comprises a plurality of gas supply holes open on a side surface of 
13. (Currently Amended). The substrate processing apparatus according to claim 10, further comprising: on an upper surface of the furnace lid, a seal member in contact with a lower end of the manifold; and a disc-shaped cap plate configured to protect the furnace lid, the disc-shaped cap plate being disposed in an inner region of the seal member.
14. (Previously Presented). The substrate processing apparatus according to claim 13, wherein the heat insulator comprising: a plurality of heat insulator plates; and a retainer having a cylindrical shape, disposed upright above a center of the furnace lid and configured to hold the heat insulator plates.
15. (Previously Presented). The substrate processing apparatus according to claim 1, wherein the first exhaust port comprises a plurality of exhaust slits formed corresponding to the supply slits, wherein the process region is communicated with the exhaust space only by the first exhaust port; and the second exhaust port has an opening area larger than an opening area of one of the gas exhaust slits and smaller than the total opening area of the gas exhaust slits.
16. (Currently Amended). A method for manufacturing a semiconductor device, comprising: providing a plurality of substrates held by a boat in a manner such that the substrates are arranged in a horizontal posture with centers thereof aligned at a predetermined interval in a vertical direction; disposing the boat in a processing region of a process chamber defined by a reaction tube formed in a cylindrical shape with an upper end closed and a lower end open and disposing a heat insulator in a adiabatic region beneath the processing region, wherein a flange is formed on the lower end of the reaction tube; supplying a process gas to the processing region from a gas nozzle arranged in a gas supply space protruding outwardly from a side wall of the reaction 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s search has not produced a better reference than Saido (US 20170037512 A1). See the Examiner’s October 16, 2019 action in parent case 15910888 for analysis thereunder. Applicant’s 37 CFR 1.130(a) affidavit in 15910888 is sufficient to remove potential rejections under 35 U.S.C. 102(a)(2) that is based on a common inventor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190096738 A1
US 20190071777 A1
US 20170037512 A1

US 20180371614 A1
US 20180187307 A1
US 20170294318 A1
US 20140256152 A1
US 20120180727 A1
US 20120100722 A1
US 20100275848 A1
US 20100218724 A1
US 10026607 B2
US 10006146 B2
US 8590484 B2
US 8047158 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716